 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDWillow Maintenance Corp.and its affiliated corporations listedin AppendixA andNew YorkTaxi DriversAlliance.Case No.2-CA--8908.June 26, 1963DECISION AND ORDEROn March 19, 1963, Trial Examiner Frederick U. Reel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report. The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended dismissal of the complaint as to them. Thereafter, theRespondent and the General Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed,Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in the case, including the excep-tions and the briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.'1The notice appended to the Intermediate Report is hereby modified by inserting thephrase "and the Universal Military Training and ServiceAct of 1948,as amended" afterthe phrase"Selective Service Act"which appears in the "Note"thereof.INTERMEDIATE REPORT AND RECOMMENDED ORDER 1STATEMENT OF THE CASEThis case was heard before Trial Examiner Frederick U. Reel, in New York Cityon February 4, 5, and 11, 1963, pursuant to a charge filed October 17, 1962, andthereafter amended,2and a complaint issued November 30, and thereafter amended.The amended complaint and answer joined issue on whether Respondent3discharged1As the caption of the case implies, the amended complaint contains an appendix listingthe "affiliated corporations."I am reproducing the list marked"Appendix A" attachedto this report.2All dates herein refer to 1962 unless otherwise indicated.a The amended complaint names Willow Maintenance Corp. and 34 affiliated corporationsas Respondents.Unless otherwise indicated,the terms"Respondent,""the Company,"and "the Employer"in this report refer to all the Respondentsjointly.The amendedcomplaint alleges and the amended answer does not deny that Willow and its 34 affiliatesoperate "as a single integrated business enterprise."143 NLRB No. 18. WILLOW MAINTENANCE CORP., ETC.65Jose Torres for union activity,including the distribution of union literature in a non-working area of its premises outside working hours, whether Respondent maintaineda rule prohibiting union discussion and solicitation in nonworking areas outside work-ing hours,and whether Respondent engaged in unlawful interrogation of employeesconcerning their union membership,activities,and sympathies.At the conclusionof the hearing, counsel for General Counsel and for Respondent presented oralargument,and thereafter counsel for General Counsel filed a brief.Upon the entire record,includingmy observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDWillow Maintenance Corp. and its 34 affiliated corporations, herein jointly calledRespondent or the Company, are engaged as a single integrated enterprise in provid-ing taxicab service in New York City. The Company's annual gross revenue exceeds$500,000, and it annually receives over $50,000 worth of automobile parts and othergoods and materials directly from outside the State.Upon these facts I find, althoughthe answer denies, that the Company is engaged in activities affecting commercewithin the meaning of Section 2(6) and (7) of the Act. The complaint alleges, theanswer does not deny, and I find, that the Charging Party, herein called the Union, isa labor organization within the meaning of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICESAlthough the primaryissue inthis case is the legality of Torres' discharge, Gen-eralCounsel also introduced evidence of other alleged unfair labor practices.Ofthe witnesses called by General Counsel, only three-Torres himself, Rodriguez, andFigueroa-testified to matters other than those relating directly to Tones' discharge.Of these, I regard Rodriguez as totally unworthy of belief as both his demeanor andthe content of his testimony left me with the distinct impression he was testifyingfalsely,4 and Figueroa testified only that Marty Senft, the Company's agent in chargeof the premises, expressed antiunion views, arguments, and opinions, which I findwere well within the protection of Section 8(c).We are left, therefore, with thequestions whether Torres' discharge on October 25 violated the Act, and whether inother dealings with Torres prior to that date the Companyengaged in interference,restraint,and coercion violative of the Act.A. The discharge1.The events culminating in Tones' dischargeOn October 25, between 1 and 2 p.m., Jose Tones, a taxicab driver then employedby the Company, came to the waiting room (which is more fully describedinfra)where he and the drivers normally waited until dispatched with a cab.On thisoccasion Torres had with him a supply of typewritten cards, approximately 3 by 5inches, announcing a union meeting to be held 3 days thereafter.He had handedeach of several drivers a card when he was observed by Sol Russack, the dispatcher,who is a supervisor within the meaning of the Act.Russack told Tones that hecould not distribute union cards in that room, but could do so on the street outside.Torres replied that he had a right to distribute cards in the room.An argumentensued, overheard by several drivers, who (with one exception, Francisco Tones,not related to Jose) left the room when Marty Senfit, the general manager, came in.Senft, upon learning the cause the of argument, told Jose Torres he could notdistribute cards in the room but to do so on the street if he chose. Torres repeatedthat he had a right to distribute them in the room, put the cards in his pocket, anddeclined to leave.Senft, who had a Polaroid camera, took Torres' picture to have"a picture of this defiant man sitting at a desk, after telling him in the proper way toleave."Torres, angered over the taking of the picture, left the premises to telephoneto his lawyer and to the Regional Office of the Board.When he returned, Senft toldhim he would not be dispatched with a cab, that he was fired.The foregoing, in essence, are the salient facts as to what happened on (`ctober25.Various details such as whether Torres did or did not refer to having had legal*Rodriguez testified in some detail concerning a peddler who spent 2 to 3 hours a day2 or 3 days a week in the waiting room selling socks and handkerchiefs. No other witnessseems to have observed this phenomenon,and the kindest word that can be said is thatthe mythical peddler was the product of Rodriguez' overactive imagination. 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDadvice on his right to distribute,how long the argument with Russack lasted, andwhether Torres raised his voice as much as Russack, are in dispute,but I regardthem as inconsequential.Simply stated,Torres insisted on having a right to dis-tribute union cards in the waiting room, and was discharged for so insisting.5Theissue is whether the statute protects such distribution in that room,and we must,therefore,turn to a consideration of the physical properties of the room and of itsuse in the conduct of the business.2.Thewaiting roomThe waiting room is located at the company premises as are the garage, wherethe cabs are repaired and maintained,and various offices.The room in questionis approximately 131/2 feet wide and 221/2 feet long,or slightly over 300 square feet.Approximately 80 square feet at one end of this room is separated from the restof the room by a counter. The dispatcher and cashier work behind this counter;the rest of the room is lined by clothes lockers, contains an L-shaped waiting bench,and is open to the drivers as a lounging place while they are waiting to be dispatched.The Company's cabs are on the street day and night, with a "day man" or a "nightman" at the wheel.The "day man" normally finishes his shift in midafternoon andreturns to the garage, where the "night man" is waiting for the cab.Upon arrivalat the garage, the returning driver goes to the waiting room where he reports to thedispatcher or the cashier, turns in his meter reading showing the number and lengthof his trips, and either turns in the money due the Employer plus withholding tax,or (as some drivers prefer) turns in all the money collected and receives back hisshareThe dispatcher will note that the cab has been turned in and will call thename of the driver who is to take that cab out. This driver presents his credentialsand is then dispatched.The various transactions and the time of dispatch arerecorded, and on some occasions the work of the dispatcher and cashier are performedby a single individual.The dispatcher also handles telephone calls from drivers whomay call to advise that they are not reporting for work.Normally 77 of the 79 cabsowned by the Company are in use each day, and the peak load in the waiting roomoccurs between 3.30 and 5 p in., when most of the cabs come in. The room is thenused by men waiting for cabs and also by the returning drivers, who compute theiraccounts there and then turn in the report to the cashier.The drivers waiting for cabs spend their time in the room reading newspapers,watching television (the dispatcher controls the set and turns it off during busy pe-riods), and conversing with one another.Russack testified that "sometimes theydo hand something out," later explaining that "they might hand out a newspaperclipping "The following colloquy then ensued:TRIAL EXAMINER: They sometimes discuss what's in the news, politics or whathave you?The WITNESS' They discuss everything.Sometimes they discuss about horses,they will discuss about fights.Among the cab drivers, we are the best philoso-phers,we discuss all conversations.It'svery interesting sometimes.Iwishyou would drop in.TRIAL EXAMINER:Sometimes they get into arguments?The WITNESS- Not in there If they get into arguments, I tell them to getout, outside,up against the wall,but not here.TRIAL EXAMINER: But otherwise you don't put them out?The WITNESS: Why should I put them out when people discuss what theywant?Some fellows like sports, some fellows discuss other things.Look-thank God, we are living here.5General Counsel points out that Torres did not hand any cards to any employees afterRussack told him to stop, but merely argued his right to do soThe contention apparentlyis tint Toi res had a Section 7 right to argue his position even assuming,arguendo,thatliewas in the wrong I am inclined to agree with Respondent, however, that Torres statedin effect that he would continue distribution in contravention of Respondent's ordersInthis view of the case, It is immaterial whether Respondent had a rule against such activityprior to Torres' actionI find that Respondent had never theretofore communicated anysuch rule to the employeesThere is some faint suggestion that Torres' discharge was theresult of his insubordinate refusal to leave when Senft ordered him outBut the orderto leave was linked to the distribution, and as Senft himself testified, his order "was onlyto ro out If he was distributing cards" and "if he did not distribute cards, he was notorderedoff the premises"The case, in short, turns on the validity of the order tostop distributing In the room WILLOW MAINTENANCE CORP., ETC.673.Concluding findings with respect to Torres' dischargeRespondent's basic contention is that the waiting room is a working area, and thata rule against distribution of union cards and against union solicitation is thereforevalid.To some degree, the room is a working area, for the cashier and dispatcher areat work on one side of the counter.The returning drivers are also "at work" forthe few moments they spend computing their accounts, although it should be notedthat they are paid on a commission basis and not on the basis of hours worked.On the other hand, for men who use the area to read papers, watch television, orconverse while waiting for assignment, the room is a nonworking area. This mixedcharacter of the area as both working and nonworking gives rise to the question inthis case.The cases on the subject, collected inStoddard-Quirk Manufacturing Co,138 NLRB615, deal with the issue in terms of factories or similar establishments with well-defined working and nonworkingareas.In that case the Board, after consideringthe controlling Supreme Court decisions on this problem, concluded that an employercould lawfully prohibit union solicitation only during working hours, but could law-fully prohibit any distribution of literature in working areas.The Board drew thisdistinction in the light of the employer's particular interest in "cleanliness, order anddiscipline" in working areas and in the light of the different purposes and needsattending solicitation and distributionAs noted above, the instant case presentswhat may be characterized as a blurred situation, an area which partakes to someextent of working area characteristics and to some extent of nonworking areacharacteristics.Likewise blurred in this case is the distinction between solicitationand distribution,which the Board majority drew so clearly inStoddard-Quirk.True, we are directly concerned with distribution of "literature," namely a 3- by5-inch card identical in size to a union membership card and bearing a typewrittennotice of a union meeting open to all cabdrivers.But the employer in prohibitingthe distribution not only phrased his prohibition in terms of not allowing "solicita-tion" but assigned as the underlying ground therefor his fear of arguments whichwould interrupt work, a consideration as applicable to solicitation as to distribution.Although the lines drawn inStoddard-Quirkbetween working and nonworkingareas,and between solicitation and distribution, do not entirely fit this case, the basicapproach common toStoddard-Quirkand to the othercases inthis area of the law isequally applicable here, namely, that a balance must be struck giving proper weightto the employer's property interest and to the employee's statutory right to engagein union activities.As stated inStoddard-Quirk,"differing fact situations call fordiffering accommodations."The interest urged by the Company in this case arises from the fact that the dis-patcher is at work in this room, albeit behind the counter, and from the claim thatarguments arising out of union solicitation and distribution disturb him in his work.Dispatcher Russack testified that during a union campaign in 1960, discussionsoccurred near the dispatch window 6 and the dispatcher would direct the men tocarry on their discussions "away from the dispatch window as far as possible ortake it out in the street ... "General Manager Senft testified that as a result ofthe 1960 experience "an unwritten rule was established that there would be nosoliciting on the company premises." In this connection, I credit the testimonyproffered by Respondent's witnesses that no outsiders were allowed to peddle theirwares inside the waiting room.On this record, however, I cannot agree with Respondent that its interest in antici-pating disorder in the waiting room overrides the statutory right to engage in unionactivity, to the extent of permitting a blanket rule against either union solicitation ordistribution of union literature in the waiting room.Certainly the "littering" aspectof distribution must be entirely discounted in a room where the reading of news-papers and the exchange of clippings is countenancedSimilarly, in a room wherethe men are free to and do discuss all other topics no matter how controversial incharacter, the employer cannot muzzle them on the question of organization.Thisisnot to say, of course, that if a discussion among themen onthe subject of unionsreached such a noise level or was accompanied by such commotion as to interferewith the work of the dispatcher or other operation of the business, the employerwould be required to sit idly by. In this connection it may be noted that Russack,the dispatcher, drew a rather fine, but to him an apparentlymeaningful,distinctionaAt the time of the 1960 campaign the present waiting room did not exist, and the menwould wait in the garage, where, according to Senft, a group of men engaged in discussionswould, and did, tie up the flow of cars717-672-64-vol 143-6 ,,68DECISIONSOF NATIONALLABOR RELATIONS BOARDbetween "discussions" and "arguments."Thus, he testified that in 1960 the menengaged in "discussions," not in "arguments," over the attempt to organize, andthat in the waiting room the men "discuss everything ... [they] are the best philos-ophers .... It's very interesting sometimes" but "if they get into arguments, I tellthem to get out, outside ...."But the Company's authority to preserve order in thewaiting room cannot be extended to preclude union activities which are conductedwithout disturbing the business, or with no more disturbance than is occasioned byother activities which the Company permits. In the instant case, Torres was distribut-ing cards when the television set was on, when some men were reading, whenothers were conversing, when the room was far from crowded (as it infrequentlybecomes), and long before the peak period of activity which occurs between 3:30and 5 p.m.7 I find that his activity at that time and place was protected by thestatute, and his discharge for engaging therein, and for insisting on his right to engagetherein, violated Section 8(a)(1) and (3) of the Act.Republic Aviation Corpora-tion v. N.L.R.B.,324 U.S. 793, 805.B. Other alleged interference,restraint,and coercionTorres testified that one afternoon in late August or early September, Senft calledhim into the office, asked him "what is this $3 deal," and, when Torres professed notto understand, explained that he (Senft) knew the drivers were trying to organize.According to Torres, Senft continued the conversation by stating that a union wouldbe bad for the men, as shown by experience in other cities, that broken heads wouldresult, and that Torres should not sign anything or give the Union any money.According to Torres, Senft also asked on this occasion whether Torres "was theone trying to organize the garage," and Torres replied in the negative.Torres also testified that he had a conversation about the Union with Senft earlyin October, when Senft called him to the office, indicated that he knew of the unionmeeting the previous night and that 15 men had attended, and asked if one Villa-nueva (a former employee of Respondent) was the organizer.According to Torres,Senft also asked, "What's this next meeting that you are going to havein Bostonhimself, and asked what Torres thought the Union would do for him.Torresfurther testified that in the course of this discussion Senft told him not to pay money"to guys you never know," warned him that as a result of unionization in Boston themen had to use old taxis for several years, described the result of unionization in twoother cities as "a lot of unnecessary broken heads," and warned that if a strike camethe employer could hold out longer than the men, as the employer could "close thedoors and tell the bank to hold the notes and you guys can't afford that because youguys got families to support."Torres also testified that in this conversation Senftobserved that Torres had been "acting different lately," talking to his friends in carsand in corners.Senft denied having the conversations or making the statements Torres attributedto him.He also pointed out that he was on vacation in August at the time Torresascribed to the first conversation.Senft testified to a conversation with Torres onor about October 22, concerning the discharge of Rodriguez on October 15, in whichTories told Senft of the Union's efforts to organize the men, information which, Senfttestified, came as "a complete shock." Inasmuch as the Union had filed a represen-tation petition involving the Company on October 16, and an unfair labor practicecharge on October 17, accusing the Company of various acts of interference with itsemployees' efforts to organize, I find it impossible to credit Senft's testimony that onOctober 22 he was shocked by Torres' revelation of union activity .8 I must concludeeither that Senft was not shocked by Torres' statement, or that the revelation came inan earlier conversation than the one to which Senft ascribed it.On the whole, itseems both more likely and more charitable that Senft was confused as to dates,as was Torres with respect to the time of their first conversation.Be that as it7Russack testified that Torres' distribution of cards disrupted the work of dispatchingcabs.Apart from the fact that the record shows that cabs were coming and going through-out the period in question, such interruptionas did occurresulted from Russack's inter-ference with Torres' activity.The record shows that Russack started the argument withTorres, and had Russack not chosen to do so, he would have been undisturbed by Torres'activity.8Notice of the representation petitionwas mailedto the Company on October 17; thecharge wasmailedon OctoberIS and received by Russackon behalfof Respondent onOctober 19. WILLOW MAINTENANCECORP., ETC.69may, I find upon consideration of all the circumstances, including the demeanor ofthe witnesses and the detailed nature of the statements Torres attributed to Senft,that the conversations occurred substantially as Torres described them on somedates during the summer and fall of the year.9For th, most part I find that the statements Senft made to Torres were protectedutterances under Section 8(c). Specifically the comments as to experience in othercities and other arguments against organization were not violative of the Act.Underall the circumstances, including the absence of any allegation in the complaint as tosurveillance, I make no finding that Senft's statements that he knew 15 men attendeda meeting and that another meeting was scheduled in the near future violated theAct.I find, however, that in asking Torres whether he was the organizer, whetherhe was going to speak, and whether former employee Villanueva was leading theunion movement among Respondent's employees, Senft attempted to pry into unionaffairs and into Torres' activities in a manner not protected by Section 8(c) andviolative of Section8(a)(1).10CONCLUSIONS OF LAW1.By discharging Jose Torres on October 25, 1962, because he engaged in, andinsisted on his right to engage in, distribution of union literature to employees in thewaiting room, Respondent has engaged in unfair labor practices affecting commercewithin the meaning of Section 8(a) (3) and (1) and Section 2(6) and (7) of the Act.2.By interrogating an employee as to the extent of his union activity and as tothe identity of the union leaders, and by invoking and enforcing a rule againstdistribution of union literature and against solicitation for the Union in the waitingroom, Respondent has engaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act.THE REMEDYI shall recommend the conventional remedy for the unfair labor practices found,namely, that Respondent cease and desist from its unfair labor practices, that it rein-stateTorres with backpay computed in accordance with the formulae set forth inF.W. Woolworth Company,90 NLRB 289,and Isis Plumbing & Heating Co.,138NLRB 716, and that it post appropriate notices. Inasmuch as all the employee wit-nesses described themselves as working for "Willow," the notice need be signed onlyin its name, and the 34 affiliates need not be mentioned therein.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, 1 recommend that the Respondent, Willow MaintenanceCorp., its affiliated corporations listed in Appendix A, and its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against any employee because heengages in solicitation or distribution of literature on behalf of any labor organiza-tion in the waiting room maintained by Respondent.(b) Prohibiting such solicitation or distribution in said waiting room, provided thatnothing in this order shall require Respondent to permit activity in the waiting roomwhich disrupts the operation of the business.(c) Interrogating any employee as to the extent of his activity on behalf of anylabor organization or as to who are the leaders of the efforts to organize theemployees.(d) Inanylike or related manner interfering with, restraining, or coercing em-ployees in the exercise of their rights under Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:9 In so finding I do not rely on alleged contradictions between Senft's testimony and hisaffidavit.10 General Counsel also introduced testimony intendedto show thatRespondent's treat-ment of Torres in day-to-day relations changed for the worseafterhe commenced unionactivity.In view of the absence of an allegation in the complaint to this effect,I make nofinding with respect thereto. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Reinstate Jose Torres to the position he held on the date of his discharge with-out prejudice to any of his rights and privileges,and make him whole, in the mannerset forth in the section of the Intermediate Report entitled "The Remedy," for anyloss of pay he may have suffered by reason of his discharge.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due Torres under the terms hereof.(c) Post in the waiting room, and at all other places where notices to employeesare customarily posted, copies of the attached notice marked "Appendix B." 11Copies of the said notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the Respondent's authorized representative,be postedby theRespondent immediately upon receipt thereof,and maintained for aperiod of 60 consecutive days thereafter, in conspicuous places.Reasonable stepsshall be taken to insure that said notices are not altered,defaced, or covered by anyother material.(d)Notify the Regional Director for the Second Region, in writing, within 20days from the date of service of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith.12ii In the event that thisRecommendedOrder be adopted by the Board, the words "AsOrdered by"shall be substituted for the words"As Recommended by a Trial Examiner of"in the notice.In the further event that the Board'sOrder be enforced by a decree of aUnited States Circuit Court of Appeals, the words "A Decree of the United States CourtofAppeals,Enforcing an Order"shall be inserted immediately following the words "AsOrdered by."12 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read* "Notify said Regional Director,inwriting,within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIX AAFFILIATEDCORPORATIONSLISTEDINAPPENDIXTO COMPLAINTBest Cab Corp.Ekle Cab Corp.Walnut Cab Corp.Drone Cab Corp.Keel Cab Corp.Bew Cab Corp.Earl Cab Corp.Thil Cab Corp.Web Cab Corp.Frost Cab Corp.Light Cab Corp.Yule Cab Corp.Drah Cab Corp.Nyll Cab Corp.Zee Cab Corp.Harad Cab Corp.Lynn Cab Corp.Ruff Cab Corp.HavenCab Corp.Pack Cab Corp.Yam Cab Corp.Juno Cab Corp.PilotCab Corp.Calm Cab Corp.Joann Cab Corp.Piper Cab Corp.Amah Cab Corp.Just Cab Corp.Sand Cab Corp.Tymar Cab Corp.StujCab Corp.Spot Cab Corp.Yim Cab CorpInelCab Corp.APPENDIX BNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of theNational LaborRelations Boardand in order to conduct our labor relations in compliance with theNational LaborRelationsAct, wenotify our employees that:THEIR RIGHTS under the National LaborRelationsAct include the right to en-gage in the waiting room in soliciting membership in, and distributingliteratureon behalfof,New York TaxiDriversAlliance, or any otherlabor organzation,provided theydo not create disturbances disrupting the operation of thebusiness.WE WILL NOTinterferewith,restrain,or coerce you in the exerciseof theserightsby prohibitingsuchactivityin the waitingroom or by dischargingor otherwise discriminating against any employee for engaging in suchactivity.WE WILL NOTinterrogate employees concerning theiractivity on behalf ofNew York TaxiDrivers Alliance, or any other labor organization,or concerningthe identityof leaders of the efforts to organize our employees.WE WILL NOTin any like orrelatedmanner interferewith,restrain,or coerceour employeesin the exerciseof their rights to form, join, or assist any labororganization. MAJESTIC MOLDED PRODUCTS, INC., ETC.71WE WILLoffer to reinstate Jose Torres to the position he held with us onOctober 25, 1962,and give him whateverpay helost as a result of his dischargeon that date.WILLOW MAINTENANCE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Torres if he is presentlyserving inthe ArmedForces of theUnited States of his right to full reinstatementupon applicationin accordance with theSelective Service Act, and the Universal Military Training and Service Act of 1948, asamended,after discharge from the Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must be not be altered,defaced,or coveredby anyother material.Employees may communicatedirectlywith the Board's Regional Office,Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, 10022, Telephone No.Plaza1-5500,if they have any questions concerning this notice or compliance withitsprovisions.MajesticMoldedProducts,Inc., Lucky Wish Products,Inc., andPlastics Consolidated IndustriesandLocal 107, InternationalLadies' Garment Workers'Union,AFL-CIOMetal,Plastics,Miscellaneous Sales,Novelty and ProductionWorkers,Local 222, International Production,Service andSales Employees UnionandLocal 107, International Ladies'Garment Workers' Union,AFL-CIO.Cases Nos. 2-CA-8775,-CA-8775-2, 2-CA-8858, and 2-CB-359d6. June 26, 1963DECISION AND ORDEROn February 21, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employer and the Respondent Union hadengagedin and, were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Intermediate Report.He alsofound that the Respondent Employer had not engaged in certain otherunfair labor practices alleged in the complaint, and recommended dis-missal of such allegations.Thereafter, the General Counsel and bothRespondents filed exceptions to the Intermediate Report, and theGeneral Counsel and the Respondent Employer filed briefs in supportof their exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed,.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in143 NLRB No. 22.